Citation Nr: 1721423	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

 The Veteran served on active duty from March 1967 to March 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

The Board notes that a December 2014 Board decision remanded the issue considered herein as well as claims for entitlement to service connection for cervical spine and lumbar spine disabilities.  Service connection for cervical spine and lumbar spine disabilities were granted in a June 2015 rating decision.  Thus, these issues are no longer on appeal.  

The Board also notes that there has been substantial compliance with the directives found in the December 2014 directives with regard to the claim for service connection for residuals of a head injury.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).



FINDINGS OF FACT

1.  A rating decision dated October 1981, most recently denied reopening the Veteran's service connection claim for residuals of a head injury and the Veteran did not submit a notice of disagreement within the required time period.

2.  Evidence associated with the claims file since the October 1981 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a head injury.

3.  The preponderance of the evidence indicates that there is no current disability associated with residuals of the in-service head injury.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final October 1981 rating decision is new and material and the claim of entitlement to service connection for residuals of a head injury is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (a) and (c) (2016).

2.  The criteria for the establishment of service connection for residuals of a head injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a November 2011 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, Social Security Records and hearing testimony.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. New and Material Evidence

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108  (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran initially applied for service connection for residuals of a head injury in July 1968.  A December 1968 decision informed that the Veteran that since he failed to report for his scheduled examination his claim is denied.  The Veteran indicated that he was willing to report to another examination.  The Veteran failed to appear at the scheduled examination.  He filed another service connection claim for a residuals of a head injury in January 1973.  A rating decision in February 1973 denied the Veteran's claim on the basis the service records show that the Veteran had no documented in-service head injury.  The relevant evidence of record at the time of the February 1973 rating decision consisted of the Veteran's service treatment records.  An October 1981 notification letter denied reopening the Veteran's claim for entitlement to service connection for residuals of a head injury.  The Veteran did not submit a notice of disagreement with the October 1981 decision within the required time period.  Therefore, the October 1981 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted another claim of entitlement to service connection for residuals of a head injury in September 2011.  The relevant evidence of record received since the October 1981 decision includes VA treatment records, lay statements from the Veteran, and a Board hearing transcript dated in September 2014.  The evidence received since the October 1981 decision is new in that it was not of record at the time of the October 1981 decision.  The Veteran provided testimony of injuring his head in service.  This evidence is neither cumulative nor redundant of the evidence of record in October 1981.  As the new evidence indicates that the Veteran had an in-service incident, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for residuals of a head injury is reopened.  38 C.F.R. § 3.156 (a).

III.  Service Connection for Residuals of a Head Injury

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board notes that there is no diagnosis of a disability consistent with residuals of a head injury contained within the evidence of record.  In September 2011, the Veteran was provided a comprehensive exam in the context of his claim for Social Security disability.  There are no findings regarding residuals of a head injury nor did the Veteran express any disability relating to the residuals of a head injury at that time.  Additionally, the Board notes that the Veteran testified that he had headaches at one time but has no current diagnosis or treatment resulting from the in-service head injury.

There is no evidence showing current disability or diagnosis of the Veteran's claimed conditions.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for residuals of a head injury is denied.




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


